     Case: 3:19-cv-00086-GFVT Doc #: 1 Filed: 12/06/19 Page: 1 of 6 - Page ID#: 1



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                              FRANKFORT DIVISION

 KENTUCKY LABORERS’ DISTRICT COUNCIL                     )
 HEALTH & WELFARE FUND;                                  )
 KENTUCKY LABORERS’ APPRENTICESHIP                       )
 AND TRAINING TRUST FUND; and                            )
 LABORERS NATIONAL PENSION FUND,                         )
                                                         )     Civil Case No.
                        Plaintiffs,                      )
         vs.                                             )
                                                         )
 MAY CONTRACTING, INC., a Kentucky                       )
 Corporation,                                            )
                                                         )
                        Defendant.                       )

                                         COMPLAINT

        NOW COME the Plaintiffs, the KENTUCKY LABORERS' DISTRICT COUNCIL

HEALTH & WELFARE FUND (“Welfare Fund”), the KENTUCKY LABORERS’

APPRENTICESHIP AND TRAINING TRUST FUND (“Training Fund”), and the LABORERS

NATIONAL PENSION FUND (“Pension Fund”) (collectively “Funds” or “Plaintiffs”), by and

through their counsel, JOHNSON & KROL, LLC, complaining of the Defendant MAY

CONTRACTING, INC. (“May Contracting”) and allege as follows:

                                 JURISDICTION AND VENUE

1.      This action arises under Sections 502 and 515 of the Employee Retirement Income Security

        Act (hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management

        Relations Act. (29 U.S.C. §§ 1132, 1145 and 185). The Court has jurisdiction over the

        subject matter of this action pursuant to 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331.

2.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the Welfare Fund

        is administered at 1996 By Pass South, Lawrenceburg, Kentucky 40342, the Training Fund


                                           Page 1 of 6
     Case: 3:19-cv-00086-GFVT Doc #: 1 Filed: 12/06/19 Page: 2 of 6 - Page ID#: 2



        is administered at 2000 By Pass South, Lawrenceburg, Kentucky 40342, and pursuant to

        28 U.S.C. § 1391(b)(2) in that a substantial part of the events or omissions giving rise to

        Plaintiffs’ claims occurred in the Eastern District of Kentucky, Frankfort Division.

                                            PARTIES

3.      The Funds are multiemployer plans under 29 U.S.C. § 1002.

4.      The Funds are third-party beneficiaries of the collective bargaining agreements between

        employers and the various locals, including Laborer’s Local Union #1445 (“Local 1445”),

        affiliated with the Kentucky Laborers District Council.

5.      Defendant May Contracting is a Kentucky corporation with its principal place of business

        located at 12354 Virginia Boulevard, Ashland, Kentucky 41102.


                                      COUNT I
                          BREACH OF THE LABOR AGREEMANT

6.      Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-6 of this

        Complaint with the same force and effect as if fully set forth herein.

7.      May Contracting is an employer engaged in an industry affecting commerce.

8.      May Contracting agreed to be bound by the terms of Local Collective Bargaining

        Agreement (“Local CBA”) between the Tri-State Contractors Association Incorporated,

        and the Kentucky Laborers’ District Council, for and on behalf of Local 1445, in effect for

        the period of June 1, 2013, through May 31, 2023. (A copy of the Local CBA is attached

        hereto as Exhibit 1).

9.      Through the Local CBA, May Contracting became bound by the provisions of the

        Agreements and Declarations of Trust which created and govern the administration of the

        Funds (hereinafter referred to as the “Trust Agreements”). (Exhibit 1).


                                            Page 2 of 6
  Case: 3:19-cv-00086-GFVT Doc #: 1 Filed: 12/06/19 Page: 3 of 6 - Page ID#: 3



10.   Pursuant to the provisions of the Local CBA, May Contracting is required to make monthly

      reports of hours paid to all bargaining-unit employees and pay contributions to the Funds

      each hour worked by its bargaining unit employees. (Exhibit 1).

11.   During all relevant times, the monthly reports and contribution payments were due on or

      before the tenth (10th) day of the month following the calendar month during which the

      work was performed. (Exhibit 1).

12.   The Local CBA also provides that an employer shall be liable for liquidated damages, at a

      rate set by the Trustees of the Funds, if it fails to pay contributions to the Funds by the

      twentieth (20th) day of the month following the month in which the work was performed.

      (Exhibit 1).

13.   Pursuant to the Delinquency, Audit and Other Payment Procedures adopted by the Welfare

      and Training Funds (“Welfare and Training Procedures”), employers who fail to submit

      their monthly contribution reports and contributions to the Funds on a timely basis are

      responsible for the payment of liquidated damages equal to ten percent (10%) of the

      delinquent contributions, plus interest at the rate of ten percent (10%) per annum and

      attorney’s fees and costs. (A copy of the Welfare and Training Procedures is attached as

      Exhibit 2).

14.   Pursuant to the Rules and Regulations & Summary Plan Description adopted by the

      Pension Fund (“Pension Rules and Regulations”), employers who fail to submit their

      monthly contribution reports and contributions to the Funds on a timely basis are

      responsible for the payment of interest equal to one percent (1%) per month of the

      delinquent contributions, plus attorney’s fees and costs. (A copy of relevant pages from

      Pension Rules and Regulations is attached as Exhibit 3).



                                         Page 3 of 6
  Case: 3:19-cv-00086-GFVT Doc #: 1 Filed: 12/06/19 Page: 4 of 6 - Page ID#: 4



15.   In addition to interest, attorney’s fees, and costs, set forth in Paragraph 14 above, the

      Pension Rules and Regulations also provide that delinquent contributions are subject to

      twenty percent (20%) liquidated damages if the delinquency has been referred to an

      attorney for collection. (Exhibit 3).

16.   May Contracting has not submitted monthly contribution reports or contributions payments

      to the Welfare and Training Funds for the months of September or October 2019.

17.   May Contracting has not submitted monthly contribution reports or contributions payments

      to the Pension Fund for the months of August, September, or October 2019.

18.   During the period of January 2019 through August 2019, May Contracting failed to timely

      remit payment the contributions it was required to pay to the Funds. As a result, it owes

      the aggregate amount of $1,848.87, which is itemized as follows:

                                         Liquidated Damages and Interest Owed:
         Work Period:            Welfare Fund        Training Fund        Pension Fund
         January 2019                     $66.51                $3.82               $25.08
         February 2019                   $508.70               $29.16              $163.91
          March 2019                     $123.69                $7.10               $32.00
           April 2019                    $135.03                $7.74               $34.13
           May 2019                      $137.60                $7.85               $44.24
           June 2019                     $133.05                $7.49               $34.88
           July 2019                     $130.81                $7.36               $37.84
          August 2019                    $162.35                $9.14            Unknown
             Total                     $1,397.14               $79.66              $327.07

19.   The Plaintiffs have been required to employ the undersigned attorneys to collect the monies

      that are due and owing from May Contracting.

20.   The Plaintiffs have complied with all conditions precedent in bringing this suit.

21.   May Contracting is obligated to pay the reasonable attorney’s fees and court costs incurred

      by the Plaintiffs pursuant to the Local CBA, Trust Agreements, the Welfare and Training

      Procedures, the Pension Rules and Regulations and 29 U.S.C. § 1132(g)(2)(D).



                                          Page 4 of 6
     Case: 3:19-cv-00086-GFVT Doc #: 1 Filed: 12/06/19 Page: 5 of 6 - Page ID#: 5



WHEREFORE, Plaintiffs respectfully request:

A.      That this Honorable Court enter an Order requiring May Contracting to submit its Monthly

        Contribution Reports to the Welfare and Training Funds for the months of September and

        October 2019, along with any other months that come due during the pendency of this

        lawsuit;

B.      That this Honorable Court enter an Order requiring May Contracting to submit its Monthly

        Contribution Reports to the Pension Fund for the months of August, September, and

        October 2019, along with any other months that come due during the pendency of this

        lawsuit;

C.      That Judgment be entered in favor of the Plaintiffs and against Defendant May Contracting

        in the aggregate amount of $1,848.87 for liquidated damages and interest owed for the

        period of January to August 2019;

D.      That Judgment be entered in favor of Plaintiffs and against Defendant May Contracting for

        any other contributions, liquidated damages, and interest found to be due and owing in

        addition to the amounts referenced in Paragraph above;

E.      That Defendant May Contracting be ordered to pay the reasonable attorney’s fees and costs

        incurred by the Plaintiffs pursuant to the Local CBA, Trust Agreements, the Delinquency,

        Welfare and Training Procedures, the Pension Rules and Regulations, and 29 U.S.C. §

        1132(g)(2)(D); and

F.      That Plaintiffs have such other and further relief as the Court may deem just and equitable

        all at Defendant May Contracting’s cost, pursuant to 29 U.S.C. § 1132(g)(2)(E).

                                             Respectfully Submitted,

                                             /s/ Dennis R. Johnson
                                             Dennis R. Johnson (KY Bar No. 96387)

                                            Page 5 of 6
Case: 3:19-cv-00086-GFVT Doc #: 1 Filed: 12/06/19 Page: 6 of 6 - Page ID#: 6



                                  JOHNSON & KROL, LLC
                                  311 S. Wacker Drive, Suite 1050
                                  Chicago, Illinois 60606
                                  (312) 372-8587
                                  johnson@johnsonkrol.com




                                 Page 6 of 6
